COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 JULIO MOLINAR,                                §              No. 08-15-00083-CV

                      Appellant,               §                 Appeal from the

 v.                                            §                65th District Court

 SAMARAH MOLINAR.                              §            of El Paso County, Texas

                      Appellee.                §               (TC# 2011P01176)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until August 8, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before August 8, 2015.

       IT IS SO ORDERED this 16th day of July, 2015.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.